          Case 1:18-cv-11350-JPO-OTW Document 137 Filed 02/26/20 Page 1 of 3




                 ABRAMS GARFINKEL MARGOLIS BERGSON, LLP
1430 Broadway  17th Floor  New York, NY 10018  P: 212-201-1170  F: 212-201-1171  www.agmblaw.com

                                               February 26, 2020

    VIA ECF
    Hon. Ona T. Wang
    United States District Court
    Southern District of New York
    500 Pearl Street, Courtroom 20D
    New York, New York 10007

           Re: Stinson v. Houslanger & Assoc., PLLC, et al., No. 1:18-cv-11350(JPO)(OTW)

    Dear Magistrate Judge Wang:

           We represent the defendants Houslanger & Associates, PLLC (the
    “Houslanger Firm”), Todd Houslanger, Matthew Blake and Bryan C. Bryks
    (collectively, the “Houslanger Defendants”). Pursuant to the Court’s Individual
    Practices, Rule II.b, and the Protective Order and Confidentiality Agreement, ¶8(b)
    (the “Protective Order”), the Houslanger Defendants respectfully request that the
    Court deem confidential the documents produced as confidential by the
    Houslanger Defendants, which are Bates-stamped H&A000218-227 (the
    “Documents”).1

          Pursuant to paragraph 8(a) of the Protective Order: (1) Plaintiff objected to
    the Houslanger Defendants’ confidentiality designation of the Documents, (2) the
    Houslanger Defendants timely responded in writing to said objection stating the
    grounds for asserting confidentiality, and (3) the parties met and conferred
    regarding the confidentiality designation but were unable to resolve their dispute.
    (See letters annexed hereto). Accordingly, pursuant to paragraph 8(b) of the
    Protective Order, the Houslanger Defendants respectfully request that the
    Documents be deemed confidential under paragraph 1(a) of the Protective Order.

           The Protective Order provides, in pertinent part, that a party may designate
    as confidential any documents that “contain[ ] sensitive commercial data,
    including but not limited to, trade secrets, competitively sensitive technical,
    marketing, financial, sales or other confidential business information.” See Protective
    Order at ¶1(a).


    1Upon the Court’s request, the Houslanger Defendants will promptly supply copies of the
    Documents.
      Case 1:18-cv-11350-JPO-OTW Document 137 Filed 02/26/20 Page 2 of 3



Hon. Ona T. Wang                                                        Page 2
February 26, 2020

        The following non-exhaustive list of factors are relevant to determining
whether materials warrant protection under a protective/confidentiality order: "(1)
the extent to which information is known outside the business; (2) the extent to
which information is known to those inside the business; (3) the measures taken to
guard the secrecy of the information; and (4) the value of the information to the
business and its competitors." See Houbigant, Inc. v. Dev. Specialists, Inc., 01-CV-
7388(LTS)(GWG), 2003 U.S. Dist. LEXIS 12371, at *6 (S.D.N.Y. July 21, 2003) (granting
motion to treat documents confidential under existing confidentiality order).
“[C]ourts ‘grant confidential treatment under circumstances where[, as here,]
material that would place a party at a competitive disadvantage [is] being used in
public filings.’” UNI-Systems, LLC v. United States Tennis Assoc., Inc., 17-CV-
147(KAM)(CLP), 2019 U.S. Dist. LEXIS 133717, at *11 (S.D.N.Y. Aug. 8, 2019) (quoting
New York v. Actavis, 14-CV-7473, 2014 U.S. Dist. LEXIS 149327 (S.D.N.Y. Oct. 21, 2014)).
“Notwithstanding the presumption of public access to judicial records, courts may
deny access to records that are ‘sources of business information that might harm a
litigant's competitive standing.” Id. (granting motion to seal documents because
they “could offer unfair economic advantage if provided to competitors”).

       The Documents qualify as confidential under paragraph 1(a) of the
Protective Order and law because they are private and not publicly available, and
because they contain sensitive commercial data, including competitively sensitive
technical, strategic and other confidential business information. Thus, for the
following reasons, the Houslanger Firm has an extremely high proprietary and
competitive interest in maintaining the confidentiality of the Documents’ contents.

       The Documents describe the Houslanger Firm’s unique procedures and
strategies that are integral to its debt collection practice, and that were developed
and implemented internally by the Houslanger Firm over the course of years, and
thus are proprietary. The Documents inform and guide Houslanger Firm employees
and personnel on handling and processing the collection of debts and
enforcement of judgments, including navigating court systems, providing notice to
and interacting with judgment debtors, locating assets, resolving judgments and
outstanding debts, handling garnishments and bank account restraints, handling
satisfactions of judgments, verifying and updating the status of judgments, and
steps to ensure compliance with applicable laws, rules and regulations.

      The Documents contain sensitive commercial information regarding the
foregoing subjects, the disclosure of which would harm the Houslanger Firm. The
manner by which the Houslanger Firm employs its unique procedures and strategies
to locate assets and effectuate property and income executions is critical to the
economic viability of the Houslanger Firm. These procedures and strategies have
given the Houslanger Firm a competitive advantage in the debt collection
marketplace, particularly with respect to certain categories of judgments that are
uncollectible for the Houslanger Firm’s competitors. Disclosure of this information
      Case 1:18-cv-11350-JPO-OTW Document 137 Filed 02/26/20 Page 3 of 3



Hon. Ona T. Wang                                                       Page 3
February 26, 2020

would expose the Houslanger Firm to the significant risk of losing its competitive
advantage by allowing competitors to learn the Houslanger Firm’s unique
procedures and strategies with respect to debt collection and enforcement of
judgments.

      Furthermore, the Houslanger Firm maintains the confidentiality of the
Documents by requiring employees to return the Documents upon leaving the
Houslanger Firm and sign a confidentiality agreement covering the type of
information contained in the Documents.

      The Documents are confidential for the additional reason that they help the
Houslanger Firm attract and retain high quality employees, whose experience and
expertise in the debt collection industry give the Houslanger Firm a competitive
advantage.

        Finally, during the parties’ meet and confer process on this issue, Plaintiff
never presented any valid reason demonstrating why the Documents should not be
treated as confidential, other than to state as much in conclusory fashion. Instead,
Plaintiff complains that she will be “prejudiced” by not being able to use the
Documents in support of a putative motion for summary judgment. However, the
Protective Order provides that confidential documents “may be used by the
receiving party (here, Plaintiff) in support of or in opposition to any motion filed in
this action . . . and must be filed under seal with the Court.” See Protective Order at
¶3. Thus, the confidentiality designation does not in any way prevent Plaintiff from
using the Documents in connection with a motion, so long as Plaintiff follows the
Court’s procedure. Indeed, by signing the Protective Order, Plaintiff herself agreed
to this procedure.

       For these reasons, the Houslanger Defendants have established good cause
to designate the Documents confidential. Accordingly, the Houslanger Defendants
respectfully request that the Court issue an order deeming the Documents
confidential pursuant to paragraph 1(a) of the Protective Order.

                                         Respectfully submitted,
                                         /s
                                         Andrew W. Gefell

cc:     All counsel of record (by ECF)
